DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the electron acceptor of the formula (6) in the reply filed on 29 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Pending claim 8 further defines the undercoating layer of the photoreceptor as comprising a chelating agent selected from specific compounds. Pending claim 9 further defines the undercoating layer of the photoreceptor as comprising resin particles selected from silicone 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,632,931 to Sekido et al.
Sekido discloses an electrophotographic photosensitive member having good photosensitivity and reduced ghost image formation (col. 2, l. 15-53).  The photoreceptor is obtained by providing an intermediate layer and a photosensitive layer on a conductive support (Abstract).  The intermediate layer comprises a polyolefin resin and an organic electron-3 is carbon and R40 is oxygen (col. 11, l. 45-62).  Specifically disclosed anthraquinone compounds are given by the formula (E48), (E49), and (E50) (cols. 19-20; see elected acceptor formula (6)).  Sekido discloses the intermediate layer can be a single layer or multiple layers (col. 6, l. 17-26).  When the layers have multiple layers one of the layers need not contain a polyolefin and can contain a different resin, such as a polyurethane (col. 25, l. 5-15).  The intermediate layer can also contain a metal oxide, such as zinc oxide, titanium oxide, or tin oxide (col. 25, l. 16-22; Example 1).  The electron transporting compound comprises 40 to 80 weight % of the layer (col. 6, l. 27-29)
The photoreceptor can be placed in an imaging apparatus or a process cartridge (col. 25, l. 31 – col. 26, l. 55; see pending claims 10 and 11).
Sekido does not disclose a combination of the electron transporting compounds, such as a compound (E11) or (E12) and one of (E48), (E49), and (E50) because each of these compounds is disclosed as an effective electron transporting compound in the intermediate layer and "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).  Optimization of the respective amounts of the electron transport compounds would have been obvious in order to obtain good photosensitivity and reduced ghost image formation (col. 2, l. 15-53).

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,632,931 to Sekido et al. as applied to claims 1-7, 10 and 11, above, and further in view of US Patent Application Publication 2017/0351210 to Kawasaki et al.
	Sekido was discussed above.  The findings of fact and conclusions of law presented above are incorporated here.  As noted above, Sekido discloses a photoreceptor having an undercoat layer specifically designed to aid in the prevention of ghosting during imaging.  The resin particles and the chelating agents of claims 8 and 9 are not recited in Sekido.
	The supporting Kawasaki document discloses a photoreceptor that is also concerned with ghosting and discloses an intermediate layer having anthraquinone derivatives and metal oxide particles that aids in obtaining these effects (¶¶ [0023] – [0034], [0110] – [0121]).  The metal oxide particles may be surface treated and include zinc oxide, titanium oxide, or tin oxide (¶¶ [0088], [0089]) to give the desired capacitance to the intermediate layer (¶¶ [0086], [0087], [0095]).  Kawasaki also teaches additives for the intermediate layer, such as titanium chelate compounds, aluminum chelate compounds, and zirconium chelate compounds to improve electrical properties, environmental stability and image quality (¶¶ [0135] – [0140]).
Kawasaki teaches to increase the surface roughness of the intermediate layer and prevent a moiré fringe silicone resin particles and crosslinked PMMA particles may be added (¶¶ [0143], [0144]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include one of Kawasaki’s chelating agents to the intermediate layer Sekido because Sekido is concerned with forming a photoreceptor with reduced ghosting and the supporting Kawasaki document teaches the addition of titanium chelate compounds, aluminum chelate compounds, or zirconium chelate compounds to improve electrical properties, environmental stability and image quality in a photoreceptor where reduced ghosting is desired.  It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide silicone resin particles and crosslinked PMMA particles to Sekido’s intermediate layer because Kawasaki teaches these particles are added to a photoreceptor intermediate layer to prevent a moiré fringe.  This would be desirable in Sekido’s photoreceptor to give good imaging characteristics.
Kawasaki also provides additional motivation to use anthraquinone derivatives with the (E11) and (E12) electron transport materials disclosed for Sekido’s intermediate layer noting the combination of materials gives the advantages in reduced ghosting, which are of concern to Sekido.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US Patent 5,815,776 to Nukuda discloses an electrophotographic photoreceptor comprising a conductive support, an intermediate (undercoat) layer and a photosensitive layer, wherein the intermediate layer contains a binder resin, an organometallic compound, and an organic electron-transporting substance (Abstract; Figure 1-4; col. 1, l. 22-41; col. 2, l. 51-60; col. 4, l. 8-26; col. 24, l. 63 – col. 25, l. 20).  In certain embodiments, the undercoat layer binder resin is a polyurethane (col. 1, l. 33-34; col. 25, l. 37), the organometallic compound is acetylacetone zirconium butyrate (Example 1), and the organic electron-transporting substance comprises benzimidazoleperylene compounds (Example 3).  Nukuda teaches that organic pigments and inorganic pigments can be used as the electron transporting compound for the undercoat layer (col. 4, l. 59-col. 5, l. 1).  Useful inorganic compounds include titanium oxide.
US Patent 3,879,200 to Regensburger et al. teaches bis-benzimidaozle pigments are effective to inject charges into hole and electron transport compounds with high efficiency (Abstract; col. 4, l. 15-45). Specifically disclosed compounds effective for this purpose include the cis and trans forms of bisbenzimidazole compounds given in the passage spanning columns 4 and 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        31 March 2021